Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 9-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,209,983. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:

Claims 1-14 of U.S. Patent No. 11,209,983 (hereinafter, “Patent”), contains every element of claims 9-20 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

U.S. Patent No. 11,209,983
Instant Application
1. An input/output (I/O) request processing method performed by an agent module of a host for substituting a first storage array with a second storage array, the method comprising: obtaining a disk identifier of a first disk in the first storage array; obtaining a disk identifier of a second disk in the second storage array, wherein the second disk of the second storage array is a mirror disk of the first disk in the first storage array; recording a mapping relationship between the disk identifier of the first disk and the disk identifier of the second disk; reporting, to a multipath module of the host, virtual path information for a virtual path between the agent module and the multipath module; receiving a disk identifier query request sent by the multipath module via the virtual path, wherein the disk identifier query request is for querying the disk identifier of the second disk; and sending, to the multipath module, the disk identifier of the first disk according to the mapping relationship; receiving via the virtual path an I/O request from the multipath module, wherein the I/O request is for accessing the first disk; and sending the I/O request to the second storage array to access the second disk.
9. An input/output (I/O) request processing method performed by an agent module of a host of a storage system for substituting a first storage array with a second storage array, the method comprising: reporting, to a multipath module of the host, virtual path information for a virtual path between the agent module and the multipath module; receiving a disk identifier query request sent by the multipath module via the virtual path, wherein the disk identifier query request is for querying the disk identifier of a first disk in a first storage array; sending, to the multipath module, a disk identifier of a second disk in the second storage array according to a mapping relationship between the first disk and the second disk, wherein the first disk is a mirror disk of the second disk; receiving via the virtual path an I/O request from the multipath module, wherein the I/O request is for accessing the second disk; and sending the I/O request to the first storage array to access the first disk.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which thepatent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen et al. (US Patent # 9,933,957).
Regarding independent claims 1, 5, 9 and 15, Cohen discloses an input/output (I/O) request processing method performed by an agent module of a host of storage system for substituting a first storage array with a second storage array, the method comprising: 
receiving a disk identifier (Fig.4: array 130) of a first disk (Fig.4: disk 134) in the first storage array (Fig.4: array 130); 
receiving a disk identifier (Fig.4: array 120) of a second disk (Fig.4: disk 124) in the second storage array (Fig.4: array 120), wherein the second disk (Fig.4: disk 124) of the second storage array (Fig.4: array 120) is a mirror disk of the first disk (Fig.4: disk 134) in the first storage array (Fig.4: array 130) (col.1, lines 56-62: an improved technique for migrating data of a virtual machine from a first storage array to a second storage array includes configuring a virtualization appliance to mirror data between the first storage array and the second storage array and redirecting IO (Input/Output) requests, which were previously directed to the first storage array, to the virtualization appliance instead) (Fig.9: At 910, IO (Input/Output) requests issued by a virtual machine that runs on the apparatus are directed to a virtual disk in a first storage array. The virtual disk stores data of the virtual machine, and the IO requests specify reads and writes of the virtual disk. For example, as shown in FIG. 1, IO requests 156 issued by VM 118 are directed to virtual disk 124 in array 120. The virtual disk 124 stores data of the virtual machine 118, such as operating system data, user data, application data, configuration data, swap space data, and so forth. The IO requests 156 specify reads and writes of the virtual disk 124); 
reporting, to a multipath module (Fig.4: VM 118) of the host (Fig.4: server 110), virtual path information for a virtual path between the agent module (Fig.4: processing units 112) and the multipath module (Fig.4: VM 118) (Fig.9: At 912, a virtualization appliance is configured to present an image of the virtual disk to the server and to synchronize two background versions of the virtual disk. The two background versions include the virtual disk in the first storage array and another virtual disk in a second storage array. For example, as shown in FIG. 2, virtualization appliance 140 is configured to present a single disk image 144 to the server 110 and to synchronize the two virtual disks 124 and 134 in the background); 
receiving a disk identifier query request sent by the multipath module  (Fig.4: VM 118) via the virtual path, wherein the disk identifier query request is for querying the disk identifier of a first disk (Fig.4: disk 134) in the first storage array (Fig.4: array 130); and sending, to the multipath module, the disk identifier of a second disk (Fig.4: disk 124) in the second storage array (Fig.4: array 120) according to the mapping relationship between the disk identifier (Fig.4: array 130) of the first disk (Fig.4: disk 134) and the disk identifier (Fig.4: array 120) of the second disk (Fig.4: disk 124), wherein the second disk (Fig.4: disk 124) of the second storage array (Fig.4: array 120) is a mirror disk of the first disk (Fig.4: disk 134) in the first storage array (Fig.4: array 130) (col.1, lines 56-62); 
receiving via the virtual path an I/O request from the multipath module (Fig.4: VM 118), wherein the I/O request is for accessing the second disk (Fig.4: disk 124); and sending the I/O request to the first storage array (Fig.4: array 130) to access the first disk (Fig.4: disk 134) (Fig.9: At 914, after configuring the virtualization appliance, IO requests issued by the virtual machine are redirected to the image of the virtual disk in the virtualization appliance, the virtualization appliance thereby synchronizing the two background versions of the virtual disk to effect migration of the virtual disk from the first storage array to the second storage array. For example, as shown in FIG. 3, IO requests 156 are redirected to the virtual disk image 144 in the virtualization appliance 140. The virtualization appliance 140 may then synchronize the virtual disks 124 and 134. In some examples, synchronization includes performing a bulk copy 310 of data from virtual disk 124 to virtual disk 134, as well as mirroring any newly arriving writes specified in IO requests 156 to both virtual disks 124 and 134, thus providing consistency and coherence between virtual disks 124 and 134. Once the two virtual disks 124 and 134 are synchronized, migration of virtual disk 124 to virtual disk 134 is considered complete. Optionally, additional acts may follow, which are not shown, such as redirecting IO requests 156 to the virtual disk 134 in array 130, disabling or removing from the configuration the virtualization appliance 140, and/or disabling or removing from the configuration the array 120.). 
Regarding claims 2 and 6, Cohen teaches receiving an image disk generation command sent by a client connected to the target storage array; and generating the first disk based on the disk identifier of the second disk carried in the image disk generation command (Fig.9 and col.1, lines 56-62).
Regarding claims 3 and 7, Cohen teaches generating the mapping relationship after creating the first disk (col.1, lines 56-62).
Regarding claims 4 and 8, Cohen teaches receiving a migration request; migrating data from the second disk to the first disk (abstract: A technique for migrating data of a virtual machine running on a server from a first storage array to a second storage array includes configuring a virtualization appliance to mirror data between the first storage array and the second storage array and redirecting IO (Input/Output) requests, which were previously directed to the first storage array, instead to the virtualization appliance. The virtualization appliance performs data mirroring to bring the data in the second storage array into synchronization with the data in the first storage array, such that migration of the data from the first storage array to the second storage array is achieved.).
Regarding claims 10 and 16, Cohen teaches obtaining the disk identifier of the first disk; obtaining the disk identifier of the second disk; and recording a mapping relationship between the disk identifier of the first disk and the disk identifier of the second disk (Fig.4 and col.1, lines 56-62).
Regarding claims 11 and 18, Cohen teaches wherein before obtaining the disk identifier of the first disk in the first storage array, the method further comprises: sending the disk identifier of the second disk to the first storage array to instruct the first storage array to create the first disk (col.2, lines 6-12).
Regarding claims 12 and 20, Cohen teaches wherein the step of sending the disk identifier of the second disk to the first storage array uses a private command in a communication protocol between the host and the first storage array (col.2, lines 21-50).
Regarding claims 13 and 19, Cohen teaches wherein the virtual path information comprises a path number and a path pointer, the path number is used to identify the virtual path by the multipath module, and the path pointer points to a path used for accessing the first disk (col.2, lines 27-45).
Regarding claims 14 and 17, Cohen teaches wherein the step of obtaining the disk identifier of the first disk further comprises: receiving identifiers of disks in the first storage array reported by the first storage array; and obtaining the identifier of the first disk from the identifiers of the disks in the first storage array (Fig.9: block 912 and block 914).

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135